DETAILED ACTION
This office action response the amendment application on 02/27/2022.
Claims 2-17 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 06 July, 2022.  Claims 2, 6, 10, and 14 have been amended.  Claim 1 have been withdrawn from consideration.  Claims 2-17 are pending and have been considered below.

Response to Arguments
Claim 10 is under 35 U.S.C. 112(f) for using the phrase " means for" without reciting sufficient structure. The objected under 35 U.S.C. 112(f) as being directed to non-structural term subject matter has been withdrawn in view of applicant’s response.
Applicant's arguments filed June 15, 2020 have been fully considered but they are not persuasive.
The applicant argues see pages 7-10, of the Remarks that Sadek in view of Larsson fails to show or suggest the element of “receive scheduling of an uplink transmission associated with a channel of a shared radio frequency spectrum band”; “perform a clear channel assessment (CCA) associated with the channel of the shared radio frequency spectrum band based at least in part on receiving the scheduling of the uplink transmission”; “reducing a transmit power of a first subframe of the uplink transmission”; and “carrying over the reduced transmit power to at least one subframe of the uplink transmission following the first subframe”, as set forth in claim 6. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. Sadek discloses receive scheduling of an uplink transmission associated with a channel of a shared radio frequency spectrum band, for instance Sadek discloses spectrum is shared among at least the two systems disclosed, (see, [0028-0031], and Fig. 1-2), which indicated the frame-based transmissions occurring in a shared spectrum environment, the sensing interval 304 is effected between each transition from one transmission to another, such as from DL to UL transmissions, which means receive time interval scheduling of an uplink transmission in a shared spectrum environment, (see, [0039-0042], and Fig. 3A-B]). 
On the other hand, Sadek discloses perform a clear channel assessment (CCA) associated with the channel of the shared radio frequency spectrum band based at least in part on receiving the scheduling of the uplink transmission. For example, there is no question to denies Sadek discloses perform a clear channel assessment (CCA) associated with the channel (see, [0055]). However, if the environment transmissions occurring in a shared spectrum disclosed, (see, [0039-0040], and Fig. 3A-B), it would have been obvious to one having ordinary skill in the art to perform a clear channel for transmissions occurring in a shared spectrum. In addition, a clear channel is occurred when UL frame transmission along with a determination based on the sensing interval time, (see, [0057-0058], and Fig. 5]). 
Moreover, Sadek appears to be silent to the instant claim, however Larsson discloses reducing a transmit power of a first subframe of the uplink transmission. For instance, wherein the UE determining whether the UE has reached P.sub.CMAX, (see, [0054]), in Fig. 12, the UE performed the power level controlled and involves transmission of uplink data, (see, [0058], and Fig. 12]). On the other side, maximum power reduction (MPR) involved in PUSCH, (see, [0061-0063]). Furthermore, wherein the performing uplink power control in a radio communication system, if the UE has derived a transmission power that is below the minimum transmit power, implies the UE has reached P.sub.CMAX, the UE performing uplink power controlled, (see, [0084-0085]). 
In Last, Sadek appears to be silent to the instant claim, however Larsson discloses carrying over the reduced transmit power to at least one subframe of the uplink transmission following the first subframe. For example, wherein the performing uplink power control in a radio communication system, if the UE has derived a transmission power that is below the minimum transmit power, implies the UE has reached P.sub.CMAX, the UE performing uplink power controlled, (see, [0084-0085]). On the top of that, the UE makes decisions about whether to apply based on transmit powers associated with a subsequent UL transmission, (see, [0085]). In the same instance, performing uplink power control in a radio communication system, the UE determining an uplink transmission scheduled for a subframe, when the UE has reached a maximum transmit power, the UE accumulating said TPC command based on whether the UE has reached a maximum transmit power for subsequent subframe, [0089]). 
Thus, the combination of Sadek and Larsson meets the scope of the claimed limitation as currently presented. 
Additional prior art discloses for the applicant as a references that corresponding to the claim’s limitations.

WO2013040954A1 Uplink power control method and device, hereinafter “AP1”, Disclosed is an uplink power control method, for controlling that the sum of transmit power of all uplink channels in a sub-frame does not exceed maximum transmit power allowed by UE. The method comprises: the UE determining the transmit power of uplink channels on each carrier; for each frequency band, the UE judging whether the sum of the transmit power of the uplink channels on the carriers in the same frequency band exceeds the maximum transmit power of the frequency band; if not, the UE maintaining the calculated transmit power of the uplink channels on each carrier; and if yes, the UE reducing the transmit power of the uplink channels on the carriers in the frequency band based on the maximum transmit power of the frequency band, so as to ensure that the sum of the transmit power of the uplink channels on the carriers in the frequency band does not exceed the maximum transmit power of the frequency band and that the sum of the transmit power of the uplink channels in all the frequency bands does not exceed the maximum transmit power allowed by the UE (Abstract).
WO2010089284A2 Uplink power control for multiple component carriers, hereinafter “AP2”, determining if a sum of transmit powers of individual component carriers of a plurality of component carriers is less than a maximum user equipment transmit power. The method also includes adjusting, if needed, the transmit power of one or more of the plurality of component carriers if the sum of the transmit powers of the individual component carriers is not less than the maximum user equipment transmit power, and transmitting the component carriers to a network access node (see, [0011-0015]).
US20120314666 Uplink Power Control For Multiple Component Carriers, hereinafter “AP3”, determining if a sum of the transmit powers of individual component carriers is less than a maximum user equipment transmit power, adjusting the transmit power of one or more of the component carriers if the sum of the transmit powers of the individual component carriers is not less than the maximum user equipment transmit power, and transmitting the component carriers to a network access node. A second method includes identifying a component carrier with minimum transmit power and a component carrier with a maximum transmit power, calculating a power difference, determining if the power difference is greater than a predetermined maximum power difference and, if it is, increasing the transmit power of the component carrier with minimum transmit power by a first amount and decreasing the transmit power of the component carrier with the maximum transmit power by a second amount (see, abstract). 
d. 	US20130203458 Power control for carrier aggregation on shared bands, 
hereinafter “AP4”, a transmission power below a predetermined power threshold without a listen-before-talk approach and a high transmission power configuration 
applying a transmission power of at least the predetermined power threshold, and the device performs a clear channel assessment (CCA), (see, [0032-0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sadek et al. (U.S. Patent Application Publication No. 2011/0128895), (“D1”, hereinafter), in view of Larsson et al. (U.S. Patent Application Publication No. 2013/0039286), hereinafter "D2'').
As per Claim 2, D1 discloses an apparatus for wireless communication, comprising: 
a processor ([see, e.g., item 230, Fig. 2]); and 
memory coupled with the processor ([see, e.g., item 230, and 240, Fig. 2]), the processor and the memory configured to: 
receive scheduling of an uplink transmission associated with a channel of a shared radio frequency spectrum band ([see, e.g., transmitting one or more transmission frames from the at least one device in the network using the shared spectrum channel in at least one of an uplink, [0011], and Fig. 2]); 
perform a clear channel assessment (CCA) associated with the channel of the shared radio frequency spectrum band based at least in part on receiving the scheduling of the uplink transmission ([see, e.g., wherein at block 506, if the channel is determined to be clear flow, the spectrum sharing using Listen-Before-Talk (LBT)  determination include Clear Channel Assessment (CCA) functionality, [0055, 0074], and Fig. 5, 8]); and 
transmit the uplink transmission, based at least in part on a successful performing of the CCA associated with the channel of the shared radio frequency spectrum band ([see, e.g., the channel is determined clear in block 516, the UL frame is transmitted from a network device (e.g., a CPE), [0058, 0074], and Fig. 5, 8]), 
D1 doesn’t appear explicitly disclose: in accordance with a power management operation, the power management operation including: 
reducing a transmit power of a first subframe of the uplink transmission; and carrying over the reduced transmit power to at least one subframe of the uplink transmission following the first subframe.  
However, D2 discloses in accordance with a power management operation, the power management operation including: 
reducing a transmit power of a first subframe of the uplink transmission ([see, e.g., wherein the uplink transmission scheduled for a subframe associated with said transmit power control (TPC) command, the UE transmission power that is below the minimum transmit power in the last (or the following) transmitted PUSCH/SRS or PUCCH transmission, [0084-0085]]); and 
carrying over the reduced transmit power to at least one subframe of the uplink transmission following the first subframe ([see, e.g., wherein the uplink transmission scheduled for a subframe associated with said transmit power control (TPC) command, a minimum transmit power for subsequent subframe, [0084-0085, 0089]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results enhanced the uplink power control in a radio communication system (D2, ¶ [0001]).
As per Claim 3, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum power ([see, e.g., wherein the uplink transmission scheduled for a subframe associated with said transmit power control (TPC) command, a minimum transmit power for either a previous or subsequent subframe, [0084-0085, 0089]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results enhanced the uplink power control in a radio communication system (D2, ¶ [0001]).
 As per Claim 4, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum guaranteed power component for a physical uplink shared channel (PUSCH) ([see, e.g., a minimum transmit power in a reference format for a PUSCH, [0022, 0085]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results enhanced the uplink power control in a radio communication system (D2, ¶ [0001]).  
As per Claim 5, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum guaranteed power component for a physical uplink control channel (PUCCH) ([see, e.g., a minimum transmit power in a reference format for a PUCCH transmission, [0022, 0085]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results enhanced the uplink power control in a radio communication system (D2, ¶ [0001]).  
As per Claim 6, D1 discloses a method for wireless communication, comprising: 
receiving scheduling of an uplink transmission associated with a channel of a shared radio frequency spectrum band ([see, e.g., transmitting one or more transmission frames from the at least one device in the network using the shared spectrum channel in at least one of an uplink, [0011], and Fig. 2]); 
performing a clear channel assessment (CCA) associated with the channel of the shared radio frequency spectrum band based at least in part on receiving the scheduling of the uplink transmission ([see, e.g., wherein at block 506, if the channel is determined to be clear flow, the spectrum sharing using Listen-Before-Talk (LBT)  determination include Clear Channel Assessment (CCA) functionality, [0055, 0074], and Fig. 5, 8]); and 
transmitting the uplink transmission, based at least in part on a successful performing of the CCA associated with the channel of the shared radio frequency spectrum band ([see, e.g., the channel is determined clear in block 516, the UL frame is transmitted from a network device (e.g., a CPE), [0058, 0074], and Fig. 5, 8]), 
D1 doesn’t appear explicitly disclose: in accordance with a power management operation, the power management operation including: reducing a transmit power of a first subframe of the uplink transmission; and carrying over the reduced transmit power to at least one subframe of the uplink transmission following the first subframe.  
However, D2 discloses in accordance with a power management operation, the power management operation including: 
reducing a transmit power of a first subframe of the uplink transmission ([see, e.g., wherein the uplink transmission scheduled for a subframe associated with said transmit power control (TPC) command, the UE transmission power that is below the minimum transmit power in the last (or the following) transmitted PUSCH/SRS or PUCCH transmission, [0084-0085]]); and 
carrying over the reduced transmit power to at least one subframe of the uplink transmission following the first subframe ([see, e.g., wherein the uplink transmission scheduled for a subframe associated with said transmit power control (TPC) command, a minimum transmit power for subsequent subframe, [0084-0085, 0089]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results enhanced the uplink power control in a radio communication system (D2, ¶ [0001]).
As per Claim 7,  D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum power ([see, e.g., wherein the uplink transmission scheduled for a subframe associated with said transmit power control (TPC) command, a minimum transmit power for either a previous or subsequent subframe, [0084-0085, 0089]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results enhanced the uplink power control in a radio communication system (D2, ¶ [0001]).
As per Claim 8, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum guaranteed power component for a physical uplink shared channel (PUSCH) ([see, e.g., a minimum transmit power in a reference format for a PUSCH, [0022, 0085]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results enhanced the uplink power control in a radio communication system (D2, ¶ [0001]). 
As per Claim 9, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum guaranteed power component for a physical uplink control channel (PUCCH) ([see, e.g., a minimum transmit power in a reference format for a PUCCH transmission, [0022, 0085]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results enhanced the uplink power control in a radio communication system (D2, ¶ [0001]).  
As per Claim 10, D1 discloses an apparatus for wireless communication, comprising: 
means for receiving scheduling of an uplink transmission associated with a channel of a shared radio frequency spectrum band ([see, e.g., transmitting one or more transmission frames from the at least one device in the network using the shared spectrum channel in at least one of an uplink, [0011], and Fig. 2]); 
means for performing a clear channel assessment (CCA) associated with the channel of the shared radio frequency spectrum band based at least in part on receiving the scheduling of the uplink transmission ([see, e.g., wherein at block 506, if the channel is determined to be clear flow, the spectrum sharing using Listen-Before-Talk (LBT)  determination include Clear Channel Assessment (CCA) functionality, [0055, 0074], and Fig. 5, 8]); and 
means for transmitting the uplink transmission, based at least in part on a successful performing of the CCA associated with the channel of the shared radio frequency spectrum band ([see, e.g., the channel is determined clear in block 516, the UL frame is transmitted from a network device (e.g., a CPE), [0058, 0074], and Fig. 5, 8]), 
D1 doesn’t appear explicitly disclose: in accordance with a power management operation, the power management operation including: reducing a transmit power of a first subframe of the uplink transmission; and carrying over the reduced transmit power to at least one subframe of the uplink transmission following the first subframe.  
However, D2 discloses in accordance with a power management operation, the power management operation including:
reducing a transmit power of a first subframe of the uplink transmission ([see, e.g., wherein the uplink transmission scheduled for a subframe associated with said transmit power control (TPC) command, the UE transmission power that is below the minimum transmit power in the last (or the following) transmitted PUSCH/SRS or PUCCH transmission, [0084-0085]]); and 
carrying over the reduced transmit power to at least one subframe of the uplink transmission following the first subframe ([see, e.g., wherein the uplink transmission scheduled for a subframe associated with said transmit power control (TPC) command, a minimum transmit power for subsequent subframe, [0084-0085, 0089]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results enhanced the uplink power control in a radio communication system (D2, ¶ [0001]).
As per Claim 14, is the non-transitory computer readable medium (CRM) claim corresponding to the apparatus claim 10 that has been rejected above.  Applicant attention is directed to the rejection of claim 10.  Claim 14 is anticipated by CRM being performed by the apparatus above and therefore is rejected under the same rational as claim 10.
As per Claim 11, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum power ([see, e.g., wherein the uplink transmission scheduled for a subframe associated with said transmit power control (TPC) command, a minimum transmit power for either a previous or subsequent subframe, [0084-0085, 0089]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results enhanced the uplink power control in a radio communication system (D2, ¶ [0001]).
 As per Claim 12, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum guaranteed power component for a physical uplink shared channel (PUSCH) ([see, e.g., a minimum transmit power in a reference format for a PUSCH, [0022, 0085]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results enhanced the uplink power control in a radio communication system (D2, ¶ [0001]).  
As per Claim 13, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum guaranteed power component for a physical uplink control channel (PUCCH) ([see, e.g., a minimum transmit power in a reference format for a PUCCH transmission, [0022, 0085]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results enhanced the uplink power control in a radio communication system (D2, ¶ [0001]).  
As per Claim 15,  D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum power ([see, e.g., wherein the uplink transmission scheduled for a subframe associated with said transmit power control (TPC) command, a minimum transmit power for either a previous or subsequent subframe, [0084-0085, 0089]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results enhanced the uplink power control in a radio communication system (D2, ¶ [0001]).
As per Claim 16, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum guaranteed power component for a physical uplink shared channel (PUSCH) ([see, e.g., a minimum transmit power in a reference format for a PUSCH, [0022, 0085]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results enhanced the uplink power control in a radio communication system (D2, ¶ [0001]).  
As per Claim 17, D1 appears to be silent to the instant claim, however D2 further discloses wherein the reduced transmit power is associated with a minimum guaranteed power component for a physical uplink control channel (PUCCH) ([see, e.g., a minimum transmit power in a reference format for a PUCCH transmission, [0022, 0085]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide determining when to accumulate TPC commands in radio communication systems results enhanced the uplink power control in a radio communication system (D2, ¶ [0001]).  
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      


					/SYED ALI/                                                      Primary Examiner, Art Unit 2468